If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     February 10, 2022
               Plaintiff-Appellee,

v                                                                    No. 357753
                                                                     Jackson Circuit Court
MYLES RUSSELL JARRELL,                                               LC No. 19-002908-FC

               Defendant-Appellant.


Before: GLEICHER, C.J., and SERVITTO and LETICA, JJ.

PER CURIAM.

        Myles Jarrell allegedly committed eight offenses over a span of eight months. The
prosecutor joined the charges to be considered in one trial along with a ninth charge of carrying
out these offenses as part of gang activity. Alleged gang membership was the only common thread
connecting the various incidents, and this did not suffice to permit joinder of all of these charges
in a single trial. We vacate the court’s order denying Jarrell’s motion for severance and remand
for proceedings consistent with this opinion.

                                       I. BACKGROUND

        On November 18, 2018, Jarrell allegedly drove past and fired several shots at a vehicle
owned by a member of a rival gang. The driver of the other vehicle described that Jarrell followed
her in a dark gray Jeep and fired a volley of shots. Approximately 29 shell casings from two
separate weapons were found in the street.

       On March 7, 2019, Gabrielle Scheffer died of an overdose after using heroin laced with
fentanyl. Scheffer had purchased the heroin from Uriah Hale, and Hale described that he
purchased his heroin supply from Jarrell.

        On May 16, 2019, officers on patrol were notified that a man in a black Cadillac Escapade
had pointed a gun at a young man. Jarrell was inside the Escapade with his girlfriend, who owned
it. The girlfriend consented to a search and the officers found a Glock handgun with a laser sight,
extended magazine, and a selector switch that could be used to change the weapon to fully



                                                -1-
automatic. An officer testified that such modifications are consistent with guns owned by gang
members. No one in the vehicle possessed a license to carry a concealed weapon.

        Finally, on July 15, 2019,1 Jackson police officers were on patrol searching for signs of
gang activity. An officer noticed Jarrell, who was a “person of interest” with a warrant out for his
arrest for carrying a concealed weapon in relation to the May 16 incident. As officers approached,
Jarrell entered the back seat of a black Jeep and reached under the front passenger seat. After
securing Jarrell, the officers searched the vehicle. They found a bag containing smaller bags of
heroin and fentanyl under the front passenger seat. Underneath the vehicle, the officers found a
bag of pills later identified as amphetamine.

        The prosecution charged Jarrell with nine counts arising from these incidents:

       In connection with the November 18, 2018 shooting: Count (1) Assault with Intent to
        Murder (AWIM), MCL 750.83, and Count (2) Possession of a Firearm in the Commission
        of Felony (felony-firearm), MCL 750.227b,

       In connection with the March 7, 2019 death of Schafer: Count (3) Delivery of a Controlled
        Substance Causing Death, MCL 750.317a,

       In connection with the May 16, 2019 search: Count (4) Possession of an Automatic
        Weapon, MCL 750.224(1), Count (5) Felony-Firearm, and Count (6) Carrying a Concealed
        Weapon (CCW), MCL 750.227,

       In connection with his July 15, 2019 arrest: (7) Possession with Intent to Deliver Heroin,
        MCL 333.7401(2)(a)(iv), and (8) Possession with Intent to Deliver Amphetamine, MCL
        333.7401(2)(b)(ii), and

       In connection with all his offenses: (9) Commission of a Felony as a Member of a Gang,
        MCL 750.411u.

         Jarrell sought severance of his charges under MCR 6.120(B), arguing that the various
incidents were separate transactions, unconnected, and not part of a single scheme or plan. Trying
the charges together would unduly prejudice him, Jarrell continued, leading the jury to speculate
that he was a violent drug dealer who must have committed some offense. In the alternative, Jarrell
asked the court to use its discretion to sever the charges against him under MCR 6.210(C) because
a trial on multiple charges would confuse the jury. At a minimum, Jarrell requested that the charge
of delivery of a controlled substance causing death be severed and tried separately. The prosecutor
objected to any severance, insisting that Jarrell’s activities with weapons and controlled substances
were all connected by his gang membership.




1
  The prosecutor incorrectly contends that this incident occurred on May 15, 2019. The officers
involved testified that it occurred on July 15.



                                                -2-
       The trial court denied Jarrell’s motion, finding “that his alleged activities as related to all
the counts are a series of connected acts that involve a common scheme or plan.” The court
conceded that the timeline in this case was “far more attenuated” than in other cases reviewed, but
deemed the connection strong enough for the offenses to be tried together.2

        We granted Jarrell’s interlocutory application for leave to appeal to consider the propriety
of the trial court’s order. People v Jarrell, unpublished order of the Court of Appeals, entered
August 31, 2021 (Docket No. 357753).

                                          II. ANALYSIS

       MCR 6.120 governs the joinder and severance of charges as follows:

              (A) Charging Joinder. The prosecuting attorney may file an information or
       indictment that charges a single defendant with any two or more offenses. Each
       offense must be stated in a separate count. Two or more informations or
       indictments against a single defendant may be consolidated for a single trial.

               (B) Postcharging Permissive Joinder or Severance. On its own initiative,
       the motion of a party, or the stipulation of all parties, except as provided in subrule
       (C), the court may join offenses charged in two or more informations or indictments
       against a single defendant, or sever offenses charged in a single information or
       indictment against a single defendant, when appropriate to promote fairness to the
       parties and a fair determination of the defendant’s guilt or innocence of each
       offense.

               (1) Joinder is appropriate if the offenses are related. For purposes of this
       rule, offenses are related if they are based on

               (a) the same conduct or transaction, or

               (b) a series of connected acts, or

               (c) a series of acts constituting parts of a single scheme or plan.

               (2) Other relevant factors include the timeliness of the motion, the drain on
       the parties’ resources, the potential for confusion or prejudice stemming from either
       the number of charges or the complexity or nature of the evidence, the potential for
       harassment, the convenience of witnesses, and the parties’ readiness for trial.




2
  Additionally, the trial court relied upon People v Pope, unpublished per curiam opinion of the
Court of Appeals, issued March 23, 1999 (Docket No. 204645). Not only is this case not
precedentially binding, it did not include a severance issue. Indeed, the defendant was tried in two
separate trials because his charges lacked sufficient connection.


                                                    -3-
              (3) If the court acts on its own initiative, it must provide the parties an
       opportunity to be heard.

              (C) Right of Severance; Unrelated Offenses. On the defendant’s motion,
       the court must sever for separate trials offenses that are not related as defined in
       subrule (B)(1).

        A court’s resolution of a motion to sever charges is a mixed question of fact and law.
People v Williams, 483 Mich 226, 231; 769 NW2d 605 (2009). We review de novo the trial court’s
interpretation of MCR 6.120. Williams, 483 Mich at 231. We review for clear error the court’s
factual findings regarding the connection of the underlying charges. Id. “To determine whether
joinder is permissible, a trial court must first find the relevant facts and then must decide whether
those facts constitute ‘related’ offenses for which joinder is appropriate.” Id. “Offenses are
‘related’ if they comprise either ‘the same conduct’ or ‘a series of connected acts’ or ‘acts
constituting part of a single scheme or plan.’ ” Id. at 233, quoting MCR 6.120(B). And we review
for an abuse of discretion the trial court’s ultimate determination whether to sever charges. People
v Girard, 269 Mich App 15, 17; 709 NW2d 229 (2005).

       The prosecutor argued and the court accepted that Counts 1 through 8 should be tried
together because they were part and parcel of Jarrell’s high-level membership in a gang—the
Thoroughbred Family. Count 9 was raised under MCL 750.411u(1), which proscribes the
commission of a felony as part of gang membership as follows:

                If a person who is an associate or a member of a gang commits a felony or
       attempts to commit a felony and the person’s association or membership in the gang
       provides the motive, means, or opportunity to commit the felony, the person is
       guilty of a felony punishable by imprisonment for not more than 20 years. As used
       in this section:

              (a) “Gang” means an ongoing organization, association, or group of 5 or
       more people, other than a nonprofit organization, that identifies itself by all of the
       following:

              (i) A unifying mark, manner, protocol, or method of expressing
       membership, including a common name, sign or symbol, means of recognition,
       geographical or territorial sites, or boundary or location.

                 (ii) An established leadership or command structure.

                 (iii) Defined membership criteria.

                 (b) “Gang member” or “member of a gang” means a person who belongs to
       a gang.

        Count 3 relating to Jarrell’s alleged act of providing tainted heroin that caused Scheffer’s
death lacks sufficient connection to the other charges to be tried together. The only witness to
Jarrell’s role in the offense is Uriah Hale. Hale did not implicate Jarrell as a gang member or in
any way suggest that Jarrell was able to provide heroin because of his gang membership. No other


                                                 -4-
witness described that Jarrell secured the heroin provided to Scheffer because of his alleged gang
affiliation. Accordingly, the trial court abused its discretion in denying Jarrell’s motion to sever
Count 3 from the other offenses levied against him.

        The remaining charges occurred over an eight-month period. Counts 1 and 2 (AWIM and
felony-firearm) related to the drive-by shooting in November 2018. The prosecutor presented
evidence that this shooting was meant as revenge for an earlier shooting committed by the member
of a rival gang. Officers and detectives testified at the preliminary examination to explain this
theory. Counts 1 and 2 were clearly connected to Count 9 (commission of a felony as part of gang
membership). The prosecutor also contended that weapons and drug charges arising from the May
16 and July 15, 2019 events were connected to gang activity, and those charges were also related
to Count 9. However, the prosecutor did not establish a sufficient connection between the drive-
by shooting and the later drug and weapons possession charges to try them in one trial.

         In May 2019, officers found Jarrell in a Cadillac Escapade with a specially modified
handgun. No evidence connected that handgun to the November 2018 shooting. A witness
testified that the weapon’s modifications were consistent with gang activity, but that fact alone did
not tie the weapon to the earlier shooting. In July 2019, officers approached and arrested Jarrell
because of an outstanding warrant connected to the May 2019 offense. This evidentiary
connection arguably supports trying the charges arising from the May and July 2019 events
together. But again, the prosecutor established no connection between Jarrell’s possession of
heroin and amphetamine in July 2019 to the shooting in November 2018. The witnesses at the
preliminary examination did not connect the events beyond claiming that Jarrell was a high-
ranking member of the Thoroughbred Family gang.

        Standing alone, alleged gang membership does not establish that various illegal acts
committed by a defendant are necessarily related to each other or form parts of a single scheme or
plan. The pertinent subsections of MCR 6.120(B) do not permit joinder absent evidence of some
logical interrelationship of the charged crimes, overlapping proofs, or a common modus operandi,
none of which have been shown here. And the prosecution has not offered a theory of relationship
for the crimes other than Jarrell’s alleged membership in a gang.

        Accordingly, we vacate the trial court’s order denying Jarrell’s motion to sever the charges
against him, and remand for proceedings consistent with this opinion. We do not retain
jurisdiction.



                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Deborah A. Servitto
                                                              /s/ Anica Letica




                                                -5-